                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

ZACORIUS GLANTON,                             )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )   CIV. ACT. NO. 1:19-cv-327-ECM
                                              )              (WO)
WAYNE FARMS, LLC,                             )
                                              )
       Defendant.                             )

                      MEMORANDUM OPINION and ORDER

       Now pending before the Court are a motion to dismiss filed by Defendant Wayne

Farms, LLC (“Wayne Farms”) (Doc. 10) on June 14, 2019, and a motion to amend filed

by Plaintiff Zacorius Glanton (“Glanton”) (Doc. 16) on July 15, 2019.

       On May 7, 2019 Glanton filed a complaint against Wayne Farms, bringing a hostile

work environment claim pursuant to Title VII of the Civil Rights Act of 1964 (count one),

a claim of constructive discharge pursuant to Title VII (count two), a state-law claim of

outrageous conduct (count three), a state-law claim of invasion of privacy (count four), a

state-law battery claim (count five), and a state-law negligent supervision claim (count six)

(Doc. 1).

       After Wayne Farms moved to dismiss the complaint, Glanton moved to file an

amended complaint, attaching a proposed amended complaint, and stating that the

amendment would cure deficiencies identified by Wayne Farms. (Doc. 16 & 16-1).

       Upon consideration of the complaint, the proposed amended complaint, and the

briefs of the parties, and for the reasons that follow, the motion to amend is due to be
GRANTED to the extent that Glanton will be allowed the opportunity to file an amended

complaint.

                                     I.      FACTS

       The allegations of the complaint are as follows:

       Glanton was an employee of Wayne Farms from March 1 to July 18, 2018.

Glanton’s employment was constructively terminated on July 18, 2018.

       Glanton identifies another employee of Wayne Farms, Allen Stephenson

(“Stephenson”), as a person who sexually harassed him. Glanton complained about

unwanted touching to his supervisor who at first laughed off the behavior, and then agreed

to move Glanton to another line. Glanton alleges that management observed Glanton and

Stephenson later that same day, and that Glanton then went to the office and reported

Stephenson’s conduct. (Doc. 1, at p. 3-4).

       Glanton acknowledges that management moved him after his complaint, but states

that Stephenson did not stop his inappropriate behavior. According to Glanton, Stephenson

touched him inappropriately on a weekly basis. On June 29, 2018, after Stephenson

threatened to physically fight Glanton, members of management took Glanton to human

resources where he again complained. Glanton alleges that Stephenson was still trying to

get his attention after the meeting with human resources, so Glanton left the floor and has

not returned to Wayne Farms. (Doc. 1, at p. 5-7).




                                             2
                              II.        LEGAL STANDARDS

                                    A.      Motion to Dismiss

       A Rule 12(b)(6) motion to dismiss tests the sufficiency of the complaint against the

legal standard set forth in Rule 8: “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “To survive a motion to dismiss,

a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U. S. 662, 678 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U. S. 544, 570 (2007)).

       “Determining whether a complaint states a plausible claim for relief [is] ... a context-

specific task that requires the reviewing court to draw on its judicial experience and

common sense.” Id. at 663 (alteration in original) (citation omitted). The plausibility

standard requires “more than a sheer possibility that a defendant has acted unlawfully.”

Iqbal, 556 U. S. at 678. Conclusory allegations that are merely “conceivable” and fail to

rise “above the speculative level” are insufficient to meet the plausibility standard.

Twombly, 550 U. S. at 555, 570. This pleading standard “does not require ‘detailed factual

allegations,’ but it demands more than an unadorned, the-defendant-unlawfully-harmed-

me accusation.” Id. at 678. Indeed, “[a] pleading that offers ‘labels and conclusions’ or ‘a

formulaic recitation of the elements of a cause of action will not do.’” Id.

                                    B.   Motion to Amend

       Generally, leave to amend should be “freely given when justice so requires.” Fed.

R. Civ. P. 15(a). Rule 15(a) does not require an amendment where “there has been undue

delay in filing, bad faith or dilatory motives, prejudice to the opposing parties,” or where

                                              3
the amendment would be futile. Local 472 of United Ass'n of Journeymen & Apprentices

of Plumbing & Pipefitting v. Ga. Power Co., 684 F.2d 721, 724 (11th Cir.1982).

                                      III.   DISCUSSION

       Wayne Farms moves to dismiss all of the counts of Glanton’s complaint and

opposes amendment of the complaint on the ground of futility. Initially, Wayne Farms

moved to dismiss the hostile environment claim on the ground that Glanton has not alleged

that action was taken against him on the basis of his gender. In response, Glanton has

proposed an amendment to the complaint to make it clear that the actions he has identified

were taken against him on the basis of his gender. (Doc. 16-1, at p. 3). Wayne Farms

concedes that this aspect of the proposed amended complaint “would arguably cure” a

pleading deficiency. (Doc. 18, at p. 2).

       Wayne Farms does not, however, concede that the proposed amendment cures all

of the pleading deficiencies identified in the motion to dismiss. In fact, Wayne Farms

argues that the federal hostile environment and state-law outrageous conduct, invasion of

privacy, and battery claims are all due to be dismissed and any amendment is futile because

Glanton has not alleged a basis for holding the employer, Wayne Farms, liable for the

actions of Stephenson, a co-worker of Glanton. Wayne Farms also contends that the

allegations of Glanton’s complaints to management at Wayne Farms do not plead

sufficiently severe conditions to support a claim of constructive discharge or knowledge to




                                             4
support a negligent supervision claim.1 Wayne Farms’ position is that its response to the

first complaint of misconduct and the lack of opportunity to respond to the second mean

that Glanton has failed to state any claim in this case.

       In a case in which there is federal claim based on an allegation of harassment by a

co-worker, “the employer will be held directly liable if it knew or should have known of

the harassing conduct but failed to take prompt remedial action.” Adams v. Austal, U.S.A.,

L.L.C., 754 F.3d 1240, 1258 (11th Cir. 2014). An employee who complains about

harassment by a coworker must prove either actual or constructive knowledge of the

employer. Id. Similarly, under Alabama law, a complaining employee must show that the

employer had knowledge of the tortious conduct of the offending employee and failed to

take adequate steps to remedy the situation. Potts v. BE & K Const. Co., 604 So. 2d 398,

400 (Ala. 1992). An inadequate response to a complaint also can support a negligent

supervision claim. See Stevenson v. Precision Standard, Inc., 762 So. 2d 820, 825 (Ala.

1999) (stating “the manner in which a sexual-harassment complaint is handled when sexual

harassment has, in fact, occurred could form the basis for a claim for negligent or wanton

supervision.”).

       In this case, in his brief in opposition to the motion to dismiss, Glanton argues that

he made “at least three complaints” before he left the worksite. (Doc. 15, at p. 4). Upon

review of the complaint and proposed amendment complaint, there appear to be only three



1
 In its reply, Wayne Farms states that Glanton abandoned his negligent supervision claim, but
Glanton referred to that claim in opposition to dismissal (Doc. 15, at p. 9) and included it in his
proposed amended complaint. (Doc. 16-1, at p. 15).
                                                5
complaints identified, and it is unclear whether Glanton intended to allege more than three

complaints. Glanton also argues in his brief that the employer’s action in response to his

complaint was not sufficient to stop Stephenson’s conduct, but he does not allege sufficient

facts in the complaint or the proposed amended complaint to show that management was

aware, or should have been aware, of any continued conduct after action was taken in

response to a complaint.

       Generally, “[w]here a more carefully drafted complaint might state a claim, a

plaintiff must be given at least one chance to amend the complaint before the district court

dismisses the action with prejudice.” Bryant v. Dupree, 252 F.3d 1161, 1163 (11th Cir.

2001) (citation omitted). Deficiencies of pleading exist in the complaint and proposed

amended complaint, as discussed above, but it may be that a more carefully drafted

complaint, which is consistent with Glanton’s arguments in his brief, will adequately state

a claim. Therefore, the court finds that the requirements of Rule 15 are met, and that

Glanton will be allowed to file an amended complaint to more adequately plead the facts

of his hostile environment, constructive discharge, and negligent supervision claims, and

the facts upon which he bases Wayne Farms’ liability for the federal claims and the state-

law claims of outrageous conduct, invasion of privacy, and battery.

                                     IV.    CONCLUSION

       For the reasons discussed, it is hereby ORDERED that the Motion to Amend (Doc.

16) is GRANTED to the following extent:

       1. Glanton is given until September 6, 2019 to file a new, amended complaint

which is complete unto itself, consistent with the requirements of Local Rule 15.1.

                                             6
       2. The new, amended complaint should include facts to support an allegation that

actions taken against Glanton were taken on the basis of his gender, should clarify the facts

alleged to support a constructive discharge theory, should allege the facts which support

knowledge for a state-law claim of negligent supervision, and should more clearly allege

the facts which Glanton contends provide a basis for employer liability, including the

number and timing of complaints of misconduct Glanton made.



       Done this 23rd day of August, 2019.



                                   /s/ Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE




                                             7
